EXHIBIT 10. 36

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into as of
December 21, 2005 (the “Effective Date”) by and between EXELIXIS, INC., a
Delaware corporation with offices at 170 Harbor Way, P.O. Box 511, South San
Francisco, California 94083, X-Ceptor Therapeutics, Inc., a Delaware corporation
and wholly owned subsidiary of Exelixis with offices at 4757 Nexus Centre Drive,
San Diego, California 92121 and any other existing Affiliates of Exelixis
(collectively, “Exelixis”), on the one hand, and WYETH, acting through its WYETH
PHARMACEUTICALS DIVISION, a Delaware corporation with offices at 500 Arcola
Road, Collegeville, PA 19426 and its Affiliates (collectively, “Wyeth”) on the
other hand. Exelixis and Wyeth are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

BACKGROUND

A. Wyeth is a multinational health care company that has expertise and
capability in developing and marketing human pharmaceuticals and has research
and development programs.

B. Exelixis is a drug discovery company that has expertise and proprietary
technology relating to compounds that modulate the Farnesoid X Receptor.

C. Based on the terms and conditions set forth below, Exelixis desires to grant
to Wyeth, and Wyeth desires to receive, a license and other tangible assets to
research, develop, manufacture and commercialize products incorporating
compounds that modulate the Farnesoid X Receptor.

NOW THEREFORE, Exelixis and Wyeth agree as follows:

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) shall have the following meaning set forth in this
Article 1, or, if not listed in this Article 1, the meaning as designated in the
text of this Agreement.

1.1 “Additional Know-How” means any Information, whether or not patentable,
that:

(a) (i) was Controlled by Exelixis or its Affiliates [ * ], and (ii) is [ * ];
or

(b) (i) was not Controlled by Exelixis or its Affiliates [ * ] but becomes owned
and Controlled by Exelixis or its Affiliates [ * ], and (ii) is [ * ].

Notwithstanding the foregoing, Additional Know-How does not include Licensed
Compound Know-How or any Know-How that becomes Controlled by Exelixis or its
Affiliates as a result of [ * ].

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

1.2 “Additional Patent Right” means any Patent that:

(a) (i) was Controlled by Exelixis or its Affiliates [ * ], and (ii) claims [ *
]; and

(b) (i) was not Controlled by Exelixis or its Affiliates [ * ] but becomes owned
and Controlled by Exelixis or its Affiliates [ * ], and (ii) is [ * ].

Notwithstanding the foregoing, Additional Patent Rights do not include any Joint
Patent Rights, any Licensed Compound Patent Rights or any Patent that becomes
Controlled by Exelixis or its Affiliates as a result of a [ * ].

1.3 “Affiliate” means, with respect to any Person or entity, any other Person or
entity which controls, is controlled by or is under common control with such
Person or entity. A Person or entity shall be regarded as in control of another
entity if it owns or controls at least fifty percent (50%) of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority), provided, however, that the term “Affiliate”
shall not include subsidiaries or other entities in which a Party or its
Affiliates owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing board, but is restricted
from electing such majority by contract or otherwise, until such time as such
restrictions are no longer in effect.

1.4 “Agreement Derivative” means:

(a) any Derivative: (i) which contains or comprises [ * ]; and (ii) either:
(A) [ * ], or (B) [ * ]; and

(b) any [ * ].

1.5 “Agreement Product” means: (a) any Product which comprises or contains at
least one (i) Existing Compound or (ii) Agreement Derivative; or (b) any Product
which comprises or contains at least one [ * ] and has [ * ].

1.6 “Applicable Net Sales” means net sales of any Product by Exelixis, its
Affiliates and Exelixis Sublicensees pursuant to the license granted by Wyeth in
Section 9.4(a)(iii) and as determined on the same basis as Net Sales,
substituting Exelixis for Wyeth.

1.7 “[ * ] Scaffold” means any scaffold that is: (a) [ * ]; and (b) [ * ].

1.8 “Change of Control” shall mean a transaction in which Exelixis: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges or consolidates with any other entity (other than an
Affiliate of Exelixis); or (ii) effects any other transaction or series of
transactions; in each case of clause (i) or (ii), such that the stockholders of
Exelixis immediately prior thereto, in the aggregate, no longer own, directly or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

indirectly, beneficially or legally, at least fifty percent (50%) of the
outstanding voting securities or capital stock of the surviving entity following
the closing of such merger, consolidation, other transaction or series of
transactions.

1.9 “Commercialize” or “Commercialization” means all activities that are
undertaken after Regulatory Approval of a Drug Approval Application for a
particular product and that relate to the commercial marketing and sale of such
product including advertising, marketing, promotion, distribution, and
post-approval clinical studies.

1.10 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by any Party with respect to any objective, those reasonable, diligent,
good faith efforts to accomplish such objective as such Party would normally use
to accomplish a similar objective under similar circumstances. With respect to
any objective relating to the Development and/or Commercialization of a product
by any Party, “Commercially Reasonable Efforts” shall mean those efforts and
resources normally used by such Party with respect to a product owned by such
Party or to which such Party has similar rights, which is of similar market
potential at a similar stage in the development or life of such product, taking
into account issues of safety, efficacy, product profile, the competitiveness of
the marketplace, the proprietary position of the product, the regulatory
structure involved, profitability of the product and other relevant commercial
factors. Notwithstanding the foregoing, to the extent that the performance of a
Party’s obligations hereunder is adversely affected by the other Party’s failure
to perform its obligations hereunder, such Party shall not be deemed to have
failed to use its Commercially Reasonable Efforts in performing such
obligations.

1.11 “Control” or “Controlled” means, with respect to Information or
intellectual property rights, that the Party named as having Control owns such
Information or intellectual property rights, or otherwise possesses the ability
to grant a license, sublicense or other rights under or with respect to such
Information or intellectual property rights, without violating the terms of any
Control Limitation Agreement to which such Party is a party.

1.12 “Control Limitation Agreement” means any agreement or arrangement between a
Party and a Third Party which limits the ownership rights of the Party with
respect to, or limits the ability of the Party to grant a license, sublicense or
other rights under or with respect to, any intellectual property.

1.13 “Covered Compounds” means, on a country-by-country basis, any Licensed
Compound whose manufacture, use or sale in such country would, but for the
license rights granted by Exelixis to Wyeth under this Agreement, infringe a
Valid Claim in [ * ].

1.14 “Covered Product” means any Agreement Product that contains or comprises
one or more Covered Compounds.

1.15 “Derivative” means:

(a) any compound which: [ * ]; and

(b) [ * ] of any such compound;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

1.16 “Develop” or “Development” means non-clinical and clinical research and
development activities, including toxicology, pharmacology and other discovery
efforts, test method development and stability testing, process development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, clinical studies (including
pre- and post-approval studies), regulatory affairs, pharmacovigilance and
Regulatory Approval and clinical study regulatory activities (including
regulatory activities directed to obtaining pricing and reimbursement
approvals).

1.17 “Development Track Baseline Criteria” means the criteria set forth in
Exhibit 1.17, or [ * ].

1.18 “Development Track Selection” means the decision by Wyeth, [ * ], to
advance an Agreement Product to development track status as provided in
Section 3.2 of this Agreement.

1.19 “Drug Approval Application” means an application for Regulatory Approval
required before commercial sale or use of a product as a drug in a regulatory
jurisdiction, including a NDA filed in the United States.

1.20 “EMEA” means the European Medicines Agency, a decentralized body of the
European Union, or any successor agency having comparable jurisdiction.

1.21 “Exclusive” means, where used in connection with a grant of rights,
exclusive even as to the Party granting such rights.

1.22 “Exelixis Agreement Scaffold” means any Exelixis Scaffold that is [ * ]
scaffold. For avoidance of doubt, the [ * ] is part of the [ * ] scaffold
family, and the [ * ] scaffold is part of the [ * ] scaffold family

1.23 “Exelixis Scaffold” means any [ * ] disclosed and/or claimed in any
Licensed Compound Patent Right that: (a) is listed on Exhibit 1.38; (b) covers
any [ * ]; or (c) issues from or claims priority to any Licensed Compound Patent
Right described in (a) or (b).

1.24 “Exelixis Sublicensee” means a person, corporation, partnership or other
entity, other than an Affiliate, that is granted a sublicense by Exelixis under
the rights granted in Section 9.4(a)(iii).

1.25 “Existing Compounds” means: (a) all compounds listed on Exhibit 1.25; and
(b) [ * ] of such compounds.

1.26 “FDA” means the United States Food and Drug Administration or any successor
agency.

1.27 “First Commercial Sale” means, with respect to any product in any country
or region, the first commercial sale to any Third Party of such product for end
use consumption in such country or region following Regulatory Approval
authorizing the marketing of such product in such country or region and, where
applicable, all required Regulatory Approvals regarding pricing and
reimbursement for such product in such country or region. A First Commercial
Sale shall not include any product sold for use in clinical trials, for research
or for other non- commercial uses, or that is supplied as part of a
compassionate use or similar program.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

1.28 “Follow-on Compound” means any Licensed Compound that is not a Covered
Compound.

1.29 “FXR” means: (a) the protein encoded by the Farnesoid X Receptor gene (for
any species); and (b) all subtypes, mutants, variants and fragments thereof.

1.30 “GAAP” means the United States generally accepted accounting principles,
consistently applied.

1.31 “Improvement” means any invention that: (a) [ * ]; (b) is [ * ]; and (c) is
[ * ].

1.32 “IND” means an Investigational New Drug Application filed with the FDA or
its equivalent in any country outside the United States.

1.33 “Information” means information, material, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including databases,
inventions, practices, methods, techniques, specifications, formulations,
formulae, cell lines, cell media, knowledge, know-how, skill, experience,
manufacturing materials, financial data, test data including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, quality assurance data, stability data,
studies and procedures, and patent and other legal information or descriptions.

1.34 “Joint Patent Rights” has the meaning set forth in Section 6.1.

1.35 “Knowledge” means, with respect of a Party, the good faith understanding of
the facts and information in the possession of an officer of such Party, or any
in-house legal counsel of such Party or its Affiliates, without any duty to
conduct any additional investigation with respect to such facts and information
by reason of the execution of this Agreement. For purposes of this definition,
an “officer” means any person in the position of vice president, senior vice
president, president or chief executive officer of a Party.

1.36 “Licensed Compound” means any Existing Compound or any Derivative. Any
Licensed Compound shall also include any [ * ].

1.37 “Licensed Compound Know-How” means any confidential, non-public
Information, whether or not patentable, Controlled by Exelixis or its Affiliates
[ * ] that is [ * ]. Licensed Compound Know-How does not include: (a) any
Licensed Compound Patent Right; or (b) any Additional Know-How.

1.38 “Licensed Compound Patent Right” means: (a) any Patent that is Controlled
by Exelixis or its Affiliates [ * ] that is [ * ]; (b) any Patent that is
Controlled by Exelixis or its Affiliates [ * ] covering [ * ]; or (c) any Patent
issuing from or claiming priority to any of the foregoing. The Licensed Compound
Patent Rights in existence as of the Effective Date are listed on Exhibit 1.38.
The Licensed Compound Patent Rights do not include: (i) any Joint Patent Rights;
or (ii) any Additional Patent Rights.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5



--------------------------------------------------------------------------------

1.39 “Major Country” means any of the following countries, and their respective
territories and possessions: [ * ].

1.40 “Material Breach” by a Party means a substantial default in the performance
of such Party’s covenants or obligations under this Agreement that materially
and adversely affects the other Party’s rights under this Agreement. Without
limiting the generality of the foregoing, [ * ].

1.41 “Modulates FXR” means, when used with respect to any compound: (a) that the
compound [ * ]; or (b) [ * ].

1.42 “NDA” means a New Drug Application (as more fully defined in 21 C.F.R.
314.5 et seq.) and all amendments and supplements thereto filed with the FDA in
order to obtain Regulatory Approval in the United States.

1.43 “NDA Acceptance” means the submission to the FDA of a NDA for an Agreement
Product and the acceptance for filing by the FDA of such NDA.

1.44 “Net Sales” means the gross amount invoiced for any sale of any Agreement
Product by Wyeth, its Affiliates and Sublicensees, as appropriate (a “Selling
Person”), to a Third Party in a bona fide arm’s length transaction, less the
following deductions (calculated in accordance with GAAP), in each case to the
extent specifically related to the Agreement Product and taken by the Selling
Person or otherwise paid for or accrued by the Selling Person (“Permitted
Deductions”): (a) trade, cash, promotional and quantity discounts, and
wholesaler fees; (b) taxes on sales (such as excise, sales or use taxes or value
added taxes) to the extent imposed upon and paid directly with respect to the
sales price (and excluding national, sales or local taxes based on income);
(c) freight, insurance, packing costs and other transportation charges to the
extent included in the invoice price to the buyer; (d) amounts repaid or credits
taken by reason of damaged goods, rejections, defects, expired dating, recalls,
returns or because of retroactive price reductions; (e) charge back payments and
rebates granted to: (i) managed healthcare organizations, (ii) federal, state
and/or provincial and/or local governments or other agencies, (iii) purchasers
and reimbursers, or (iv) trade customers, including wholesalers and chain and
pharmacy buying groups; and (f) documented custom duties actually paid by the
Selling Person.

Agreement Products provided by Wyeth, its Affiliates or Sublicensees, free of
charge, for administration to patients enrolled in clinical trials or
distributed at nominal prices or at no charge to eligible patients shall not be
included in Net Sales, provided that Wyeth, its Affiliates and Sublicensees
receive no cash consideration from such not-for-profit foundation or from such
clinical trials or such use of Agreement Products.

Notwithstanding the foregoing, if an Agreement Product containing as active
ingredients both (a) a Licensed Compound and (b) one or more other
pharmaceutically active compounds or substances (for clarity, drug delivery
vehicles, adjuvants, and excipients are not considered to be “pharmaceutically
active”) that are not Licensed Compounds (a “Combination Product”) is sold (a
“Combination Sale”), the Net Sales for such Combination Product shall be the
portion of such Combination Sale allocable to the Licensed Compound determined
as follows:

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6



--------------------------------------------------------------------------------

Except as provided below, the Net Sales amount for a Combination Sale shall
equal the gross amount invoiced for the Combination Sale, reduced by the
Permitted Deductions (the “Net Combination Sale Amount”), multiplied by the
fraction A/(A+B), where:

A is the invoice price, in the country where such Combination Sale occurs, of
the Licensed Compound contained in the Combination Product, if sold as a
separate Agreement Product in such country by the Selling Person and B is the
aggregate of the invoice price or prices, in such country, of such other
products or active ingredients/components, as the case may be, included in the
Combination Product if sold separately in such country by the Wyeth, its
Affiliate, or Sublicensee, as applicable.

In the event that the Selling Person sells the Licensed Compound included in a
Combination Product as a separate Agreement Product in a country, but does not
separately sell all of the other products or active ingredients/components, as
the case may be, included in such Combination Product in such country, the
calculation of Net Sales resulting from such Combination Sale shall be
determined by multiplying the Net Combination Sale Amount by the fraction A/C
where:

A is the Selling Person’s average wholesale price, in such country, of the
Licensed Compound contained in such Combination Product when sold as a separate
Agreement Product by Wyeth, its Affiliate or Sublicensee, as applicable, and C
is the average wholesale price, in such country, charged by Wyeth, its Affiliate
or Sublicensee, as applicable, for the entire Combination Product.

In the event that the Selling Person does not sell the Licensed Compound
included in a Combination Product as a separate Agreement Product in the country
where such Combination Sale occurs, but does separately sell all of the other
products or active ingredients/components, as the case may be, included in the
Combination Product in such country, the calculation of Net Sales resulting from
such Combination Sale shall be determined by multiplying the Net Combination
Sale Amount by the fraction (C-D)/C, where:

C is the average wholesale price, in such country, charged by the Selling Person
for the entire Combination Product, and D is the average wholesale price charged
by the Selling Person for the other products or active ingredients/components,
as the case may be, included in the Combination Product.

Where the calculation of Net Sales resulting from a Combination Sale in a
country cannot be determined by any of the foregoing methods, the calculation of
Net Sales for such Combination Sale shall be that portion of the Net Combination
Sale Amount reasonably determined in good faith by Wyeth as properly reflecting
the value of the Licensed Compound included in the Combination Product.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7



--------------------------------------------------------------------------------

1.45 “Other Derivative” means:

(a) any compound which: (i) contains or comprises [ * ]; (ii) [ * ]; and
(iii) was produced, identified, developed or generated [ * ]; and

(b) [ * ] of any such compound.

1.46 “Other Derivative Product” means an Agreement Product: (a) that comprises
or contains at least one Other Derivative, but does not comprise or contain an
Existing Compound or an Agreement Derivative; and (b) achieves [ * ].

1.47 “Patents” means any and all: (a) patents; (b) pending patent applications,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, and all patents granted thereon;
(c) patents-of-addition, reissues, reexaminations and extensions or restorations
by existing or future extension or restoration mechanisms, including
supplementary protection certificates or the equivalent thereof; (d) inventor’s
certificates; and (e) United States and foreign counterparts of any of the
foregoing.

1.48 “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

1.49 “Phase 1 Trial” means a clinical trial that generally provides for the
first introduction into humans of an Agreement Product with the primary purpose
of determining safety, metabolism and pharmacokinetic properties and clinical
pharmacology of such Agreement Product, and generally consistent with 21 CFR §
312.21(a).

1.50 “Phase 2 Trial” means a human clinical trial of an Agreement Product, the
principal purpose of which is to make a preliminary determination that such
Agreement Product is safe for its intended use and to obtain sufficient
information about such Agreement Product’s efficacy to permit the design of
further clinical trials, and generally consistent with 21 CFR § 312.21(b), as
amended (or its successor regulation).

1.51 “Phase 3 Trial” means a pivotal human clinical trial of an Agreement
Product, which trial is designed to: (a) establish that such Agreement Product
is safe and efficacious for its intended use; (b) define warnings, precautions
and adverse reactions that are associated with such Agreement Product in the
dosage range to be prescribed; (c) support Regulatory Approval of such Agreement
Product; and (d) be generally consistent with 21 CFR § 312.21(c), as amended (or
its successor regulation).

1.52 “Preclinical Study” means any preclinical pharmacokinetic or toxicology
study relating to the Licensed Compounds conducted by or for Exelixis or its
Affiliates [ * ].

1.53 “Product” means any human or animal therapeutic or diagnostic product that
contains or comprises one or more Licensed Compounds or Other Derivatives.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8



--------------------------------------------------------------------------------

1.54 “Regulatory Approval” means any technical, medical, scientific or other
license, registration, authorization or approval of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, regarding the development,
clinical testing, commercial manufacture, distribution, marketing, pricing,
reimbursement, promotion, offer for sale, use, import, export or sale of an
Agreement Product in any regulatory jurisdiction.

1.55 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the EMEA), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity in each country of the
world involved in the granting of Regulatory Approval for Agreement Products.

1.56 “Sublicensee” means a person, corporation, partnership or other entity,
other than an Affiliate, that is granted a sublicense by Wyeth under the grant
in Section 2.1.

1.57 “Term” means the period beginning on the Effective Date and ending on the
expiration or earlier termination of this Agreement.

1.58 “Territory” means the entire world.

1.59 “Third Party” means any Person other than Exelixis, Wyeth or an Affiliate
of Exelixis or Wyeth.

1.60 “Uncovered Product” means any Agreement Product other than a Covered
Product or an Other Derivative Product.

1.61 “Valid Claim” means any claim in an issued Patent that has not: (a) expired
or been abandoned; (b) been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period; or (c) been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

1.62 “Valid Pending Claim” means any claim under a pending application for a
Patent that: (a) has been pending for [ * ] since the priority date for such
application; and (b) has not been abandoned, canceled, withdrawn from
consideration, or finally determined to be unallowable in a decision from which
no appeal can be taken.

1.63 “Wyeth Know-How” means, with respect to the grant by Wyeth to Exelixis of
any license to any Licensed Compound under Section 9.4(a)(iii) or 9.4(b)(ii)(3),
all Information that is Controlled by Wyeth or its Affiliates [ * ] including
Wyeth’s interest in any Information jointly owned by the Parties that is [ * ].
The Wyeth Know-How does not include any Wyeth Patent Rights.

1.64 “Wyeth Non-Disclosure Agreement” means the Non-Disclosure Agreement between
the Parties, dated as of June 6, 2005, as amended September 7, 2005 and
September 28, 2005.

1.65 “Wyeth Patent Rights” means, with respect to the grant by Wyeth to Exelixis
of any license to any Licensed Compound under Section 9.4(a)(iii) or
9.4(b)(ii)(3), all Patents Controlled by Wyeth or its Affiliates [ * ] including
Wyeth’s interest in any Joint Patent Rights that are [ * ].

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9



--------------------------------------------------------------------------------

1.66 “X-Ceptor Non-Disclosure Agreement” means the Mutual Non-Disclosure
Agreement between Wyeth and X-Ceptor Therapeutics, Inc., dated as of August 6,
2003, as amended October 31, 2003.

2. LICENSES AND OTHER RIGHTS

2.1 Exclusive License. Subject to the terms and conditions of this Agreement,
Exelixis and its Affiliates hereby grant to Wyeth and its Affiliates a
worldwide, Exclusive, royalty-bearing license (with the right to sublicense),
under the Licensed Compound Patent Rights, the Licensed Compound Know-How and
Exelixis’ interest in the Joint Patent Rights, to make, have made, use, develop,
sell, offer for sale, have sold, import and export Products.

2.2 Non-Assertion of Proprietary Rights. Exelixis and its Affiliates will not,
and Exelixis and its Affiliates will not grant any Third Party any right to,
assert against Wyeth, its Affiliates or Sublicensees any [ * ] which would
prevent Wyeth, its Affiliates or Sublicensees from [ * ] (i) to the extent, but
only to the extent, that such [ * ] covers [ * ] or (ii) [ * ].

2.3 Retained Rights. Notwithstanding the Exclusive license granted in
Section 2.1, Exelixis retains the right under the Licensed Compound Patent
Rights, the Licensed Compound Know-How and Exelixis’ interest in the Joint
Patent Rights to make, have made, use, and test Licensed Compounds for Exelixis’
internal, self-funded research purposes in connection with the research and
development of compounds [ * ]. For the avoidance of doubt, Exelixis retains no
right to sell, offer for sale or have sold or to make, have made or use for
non-research purposes any Licensed Compound.

2.4 Sublicenses. Any sublicense grant by Wyeth under this Agreement shall be
made subject to the terms of this Agreement and shall impose restrictions and
conditions upon Wyeth’s Affiliates and Sublicensees that are consistent with
those imposed upon Wyeth by this Agreement. Wyeth shall remain fully responsible
for the conduct of its Affiliates and Sublicensees under the terms of this
Agreement, including any breach of the terms hereof by such Affiliates and
Sublicensees. In the event of a material default by an Affiliate or Sublicensee
under a sublicense agreement with Wyeth of an obligation imposed by this
Agreement, Wyeth will inform Exelixis and take such action as necessary or
appropriate to cure such default.

2.5 Wyeth Rights of First Negotiation in Regard to Certain Grants of Rights or
Development of Products. During the Term, should Exelixis or any Affiliate of
Exelixis decide to seek to assign, license or otherwise grant any right to a
Third Party under any Additional Patent Right or any Additional Know How wherein
such assignment, license or grant would permit such Third Party to [ * ], or
should Exelixis [ * ], then, in either case, Exelixis shall promptly notify
Wyeth in writing. Wyeth shall have a right of first negotiation to obtain an
Exclusive or non-exclusive license, as applicable, under such intellectual
property rights to [ * ]. If Wyeth, at its sole discretion, exercises this right
by so notifying Exelixis in writing within [ * ] of the receipt of notice from
Exelixis, the Parties shall negotiate in good faith for [ * ] from the date
Exelixis receives Wyeth’s notice to arrive at mutually acceptable terms
(including any

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10



--------------------------------------------------------------------------------

applicable royalty rate or other consideration) for adding such right to the
rights granted to Wyeth under this Agreement, as evidenced by a mutually
acceptable amendment to this Agreement. If mutual agreement is not reached
during such [ * ] period, Exelixis may grant the proposed license or other right
to any Third Party at any time during the [ * ] months following expiration of
such [ * ] period, provided, however, that [ * ]. If the right in question is
not granted by Exelixis to a Third Party during such [ * ] period, the
provisions of this Section 2.5 shall be again be applicable to such right.

2.6 Option Grant. Exelixis hereby grants to Wyeth an option (the “License
Option”), exercisable at any time within [ * ] following the Effective Date (the
“Option Period”) on written notice by Wyeth, to acquire a worldwide,
non-exclusive, or to the extent available, Exclusive, royalty-bearing license
(with the right to sublicense), under some or all of the Additional Patent
Rights and the Additional Know-How to [ * ]. If Wyeth, at its sole discretion,
exercises the License Option by so notifying Exelixis in writing within the
Option Period, the Parties shall negotiate in good faith, for [ * ] from the
date Exelixis receives Wyeth’s notice, to arrive at mutually acceptable terms
(including any [ * ]) for adding such right to the rights granted to Wyeth under
this Agreement, as evidenced by a mutually acceptable amendment to this
Agreement. If mutual agreement is not reached during such [ * ] period, then
Exelixis may grant the proposed license or other right to any Third Party at any
time after the expiration of such [ * ] period. If fewer than [ * ] remain in
the Option Period at the time Exelixis receives written notice from Wyeth of
Wyeth’s intention to exercise the License Option, then the Option Period will be
extended to the date that is [ * ] from the date Exelixis received Wyeth’s
notice. During the Option Period, neither Exelixis nor its Affiliates shall [ *
].

2.7 No Additional Licenses. No right or license under any Patents or other
intellectual property rights Controlled by a Party is granted or shall be
granted by implication. All such rights or licenses are or shall be granted only
as expressly provided in the terms of this Agreement.

3. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

3.1 General. As between the Parties, Wyeth shall be solely responsible, at its
own expense, for Developing, obtaining and maintaining Regulatory Approval for,
and Commercializing Agreement Products during the Term. Wyeth shall use
Commercially Reasonable Efforts to Develop and, when appropriate based on the
data obtained during Development, secure Regulatory Approval for and
Commercialize at least one Agreement Product in one Major Country. Wyeth shall
have no other diligence obligations with respect to the Development or
Commercialization of Agreement Products in the Territory.

3.2 Development Track Selection. Wyeth shall be solely responsible for
evaluating Agreement Products for promotion to development track status and for
conducting such studies as Wyeth may determine are required for Development
Track Selection. Wyeth shall determine, [ * ], which Agreement Products to
develop, and which Agreement Products to advance to development track status.
Exelixis agrees and understands that Wyeth is under no obligation to grant
development track status to any Agreement Product that meets the Development
Track Baseline Criteria listed in Exhibit 1.17. Notwithstanding anything to the
contrary, nothing in this Section 3.2 shall be interpreted as diminishing
Wyeth’s obligations pursuant to Section 3.1.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11



--------------------------------------------------------------------------------

3.3 Regulatory Responsibilities. Subject to the provisions of Section 3.1, Wyeth
shall use Commercially Reasonable Efforts to prepare and file, in its own name
and at its own expense, all Drug Approval Applications and any other regulatory
filings necessary or helpful to obtain Regulatory Approval of each Agreement
Product in any country or regulatory jurisdiction. All Drug Approval
Applications and other regulatory filings made in connection with this Agreement
shall be the property of Wyeth and held in the name of Wyeth or its designated
Affiliates. Wyeth and/or its agents shall be responsible for all correspondence
and communication with regulatory authorities (including the FDA and EMEA), and
the physicians and other health care professionals in the United States and
abroad, relating to each Agreement Product. Wyeth shall keep such records and
make such reports as shall be reasonably necessary to document such
communications in compliance with all applicable regulatory requirements. Wyeth
shall be responsible for the adverse experience and safety reporting for all
Agreement Products in compliance with the requirements of the U.S. Food, Drug
and Cosmetic Act, 21 U.S.C. § 321 et seq. and the regulations promulgated
thereunder and the equivalent regulations in other countries in the world.

3.4 Commercialization Responsibilities.

(a) General. Wyeth shall have sole and exclusive control over all matters
relating to the Commercialization of Agreement Products. Without limiting the
generality of the foregoing, Wyeth shall:

(i) be the exclusive distributor for Agreement Products in the Territory for its
own account and risk;

(ii) be responsible for invoicing and booking sales for, warehousing, and
distributing all Agreement Products in the Territory and shall perform related
distribution activities; and

(iii) have the right and responsibility for establishing and modifying the terms
and conditions with respect to the sale of Agreement Products in the Territory,
including any terms and conditions relating to or affecting the price at which
Agreement Products will be sold; discounts available to managed care providers;
any discount attributable to payments on receivables; any conditions of local
reimbursement; distribution of Agreement Products; and credits, price
adjustments, other discounts, and allowances to be granted or refused.

(b) Branding. Wyeth shall select and use its own trademarks and trade dress in
connection with the Commercialization of Agreement Products under this
Agreement. Wyeth shall own all trademarks and any domain names incorporating
such trademarks used by Wyeth in connection with the Commercialization of
Agreement Products under this Agreement, and all goodwill associated therewith.
Wyeth shall have the right to obtain, prosecute and maintain at its own expense
any trademarks for the Agreement Products.

3.5 Manufacturing. Subject to Exelixis’ obligations pursuant to Section 3.6, as
between the Parties, Wyeth, either itself or through Third Parties, shall be
responsible for the manufacture and supply of Wyeth’s requirements of Licensed
Compound and Agreement Products for Development and Commercialization under this
Agreement.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12



--------------------------------------------------------------------------------

3.6 Technology Transfer. Within [ * ] of the Effective Date, Exelixis shall
transfer to Wyeth: (a) [ * ]; (b) all Licensed Compound Know-How listed in
Exhibit 3.6; and (c) all [ * ]. During the first [ * ] of the Term and upon
Wyeth’s reasonable written request: (i) Exelixis shall [ * ]; and (ii) Exelixis
shall [ * ]. Wyeth shall reimburse Exelixis for any reasonable out-of-pocket
costs incurred by Exelixis in connection with this Section 3.6 and for
reasonable travel expenses incurred by Exelixis to attend, at Wyeth’s request,
any meetings not held at an Exelixis facility.

3.7 Disposition of Preclinical Studies. Exelixis and its Affiliates shall, until
the earlier of: (a) [ * ] following the Effective Date; or (b) the completion of
the current phase of all Preclinical Studies, [ * ] with the same [ * ] during
the [ * ] period preceding the Effective Date. Exelixis shall notify Wyeth in
writing of the completion of the current phase of each Preclinical Study
promptly after such completion. At any time during such [ * ] period, Wyeth may
elect, at its sole option and discretion, to: (i) [ * ]; or (ii) [ * ]. Exelixis
and its Affiliates shall execute, acknowledge and deliver such further
instruments, and perform all such other acts, as may be necessary or appropriate
in order to [ * ] in accordance with this Section 3.7.

3.8 Progress Reporting. Wyeth will keep Exelixis reasonably informed about
Wyeth’s Development and Commercialization efforts with respect to Agreement
Products. Without limiting the generality of the foregoing, Wyeth shall provide
Exelixis with written notice within [ * ] of the occurrence of any of the
development events listed in Section 4.2. Wyeth shall also provide Exelixis with
[ * ] written reports on the general progress of Wyeth’s efforts to Develop and
Commercialize Agreement Products. Additionally, Wyeth shall provide Exelixis
with an annual written report summarizing Wyeth’s progress at Developing and
Commercializing Agreement Products in the form set forth in Exhibit 3.8.

4. FINANCIAL TERMS

4.1 Up-front Payment. Within [ * ] business days of the Effective Date, Wyeth
shall pay Exelixis an up-front fee of ten million dollars ($10,000,000). Such
up-front fee shall be nonrefundable and noncreditable.

4.2 Development Payments.

(a) In partial consideration for Exelixis’ development of the Licensed Compound
Know-How, prosecution and maintenance of the Licensed Compound Patent Rights and
performance of Exelixis’ obligations under this Agreement, and subject to the
provisions of Section 4.2(b) through Section 4.2(f), Wyeth shall pay Exelixis
the amounts set forth below within [ * ] days of the first occurrence of each
event described below for any Agreement Product (each, a “Development Payment”).
All Development Payments shall be nonrefundable and noncreditable.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13



--------------------------------------------------------------------------------

Development Event

  

Development
Payment

(i) First Development Track Selection of an Agreement Product

  

[ * ]

(ii) Development Track Selection for second Agreement Product

  

[ * ]

(iii) Development Track Selection for third and each subsequent Agreement
Product

  

[ * ]

(iv) First subject dosed in a Phase 1 Trial

  

[ * ]

(v) First subject dosed in a Phase 2 Trial

  

[ * ]

(vi) First subject dosed in a Phase 3 Trial

  

[ * ]

(vii) NDA Acceptance

  

[ * ]

(viii) Filing and acceptance for review of a Drug Approval Application in Europe

  

[ * ]

(ix) Filing and acceptance for review of a Drug Approval Application in Japan

  

[ * ]

(x) First Commercial Sale of an Agreement Product in U.S.

  

[ * ]

(xi) First Commercial Sale of an Agreement Product in Europe

  

[ * ]

(xii) First Commercial Sale of an Agreement Product in Japan

  

[ * ]

(xiii) The first time worldwide Net Sales for an individual Agreement Product in
any calendar year exceeds [ * ]

  


[ * ]

(xiv) The first time worldwide Net Sales for an individual Agreement Product in
any calendar year exceeds [ * ]

  


[ * ]

(xv) The first time worldwide Net Sales for an individual Agreement Product in
any calendar year exceeds [ * ]

  


[ * ]

--------------------------------------------------------------------------------

[ * ]

(b) Each of the Development Payments described in this Section 4.2 shall be
payable one (1) time only, regardless of the actual number of times the
corresponding development event is achieved.

(c) If a development event set forth in Section 4.2(a)(i) through
Section 4.2(a)(vi) is achieved by an Agreement Product which: (i) does not [ *
]; and (ii) is not [ * ], the corresponding Development Payment will be [ * ] of
the amount set forth in the table above.

(d) If a development event set forth in Section 4.2(a)(vii) through
Section 4.2(a)(xii) is achieved by an Agreement Product which: (i) does not [ *
]; and (ii) is not [ * ], the corresponding Development Payment will be [ * ] of
the amount set forth in the table above.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14



--------------------------------------------------------------------------------

(e) If the development event set forth in Section 4.2(a)(v) is achieved prior to
the achievement of the development event set forth in Section 4.2(a)(iv), then
Wyeth shall pay to Exelixis within [ * ] days of the achievement of the
development event set forth in Section 4.2(a)(v) the Development Payments for
both such development events. If the development event set forth in
Section 4.2(a)(vi) is achieved prior to the achievement of the development
events set forth in Section 4.2(a)(iv) and/or Section 4.2(a)(v), then Wyeth
shall pay to Exelixis within [ * ] days of the achievement of the development
event set forth in Section 4.2(a)(vi) the Development Payments listed in
Section 4.2(a)(iv) through Section 4.2(a)(vi) that have not previously been paid
by Wyeth.

(f) If a development event set forth in Section 4.2(a)(i) through
Section 4.2(a)(xv) is achieved by an Agreement Product that is an Other
Derivative Product, then any corresponding Development Payments for such Other
Derivative Product will be [ * ] of the amount set forth for Agreement Products
in Section 4.2(a); provided, however, that if an Agreement Product that
comprises or contains at least one Existing Compound or at least one Agreement
Derivative (a “Prior Agreement Product”) achieves Development Track Selection
prior to the date Development Track Selection is achieved for any Other
Derivative Product (a “Subsequent Agreement Product”), then Wyeth shall [ * ].
However, if development of a Prior Agreement Product ceases, and development of
a Subsequent Agreement Product occurs, then, with respect to Development
Payments for such Subsequent Agreement Product, Wyeth shall [ * ], but Wyeth
shall pay [ * ].

4.3 Royalties.

(a) Covered Products. Subject to the provisions of Section 4.3(b) and
Section 4.3(c), Wyeth shall pay Exelixis royalties based on annual Net Sales of
any Agreement Product, on a product-by-product basis as set forth below:

(i) for that portion of worldwide, aggregate, annual Net Sales that is less than
or equal to [ * ], [ * ];

(ii) for that portion of worldwide, aggregate, annual Net Sales that is greater
than [ * ], but less than or equal to [ * ], [ * ]; and

(iii) for that portion of worldwide, aggregate, annual Net Sales that is greater
than [ * ], [ * ].

(b) Uncovered Products. Notwithstanding the provisions of Section 4.3(a), in the
case of any Net Sales of any Agreement Product in any country where such
Agreement Product is an Uncovered Product, the royalty rates payable on such Net
Sales shall [ * ] the royalty rates that would otherwise apply pursuant to
Section 4.3(a).

(c) Other Derivative Products. Notwithstanding the provisions of Section 4.3(a),
in the case of any Net Sales of any Agreement Product in any country where such
Agreement Product is an Other Derivative Product, the royalty rates payable on
such Net Sales shall [ * ] the royalty rates that would otherwise apply pursuant
to Section 4.3(a).

4.4 Royalty Reductions. If Wyeth is required to make any payments to any Third

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15



--------------------------------------------------------------------------------

Party in consideration for a license under, assignment of, or obligation not to
assert a Patent Controlled by such Third Party that, [ * ] without infringing
the Patent of such Third Party (such payments “Third Party Payments”), Wyeth may
credit against any royalty payments due to Exelixis under Section 4.3(a) up to [
* ] of such Third Party Payments; provided that, in no event will royalties
payable to Exelixis be reduced by more than [ * ] as a result of such credit.

4.5 Royalty Term.

(a) For any Covered Product, Wyeth’s obligation to pay royalties pursuant to
Section 4.3 shall expire, on a Product-by-Product and country-by-country basis,
on the later of: [ * ].

(b) For any Uncovered Product or any Other Derivative Product, Wyeth’s
obligation to pay royalties pursuant to Section 4.3 shall expire, on a
product-by-product and country-by-country basis, [ * ].

4.6 Royalty Reports. Within [ * ] after the end of the calendar quarter in which
the First Commercial Sale in any country occurs, and each calendar quarter
thereafter, Wyeth shall send to Exelixis: (a) a payment of all royalties owed to
Exelixis for such quarter; and (b) a report of Net Sales of Agreement Products
on a product-by-product and country-by-country basis, including the number of
Agreement Products sold, the Net Sales of Agreement Products and the royalties
payable (in dollars).

4.7 Payments. All references to “dollars” or “$” means the legal currency of the
United States. All amounts due to Exelixis by Wyeth under this Agreement shall
be paid in dollars by wire transfer in immediately available funds to an account
designated by Exelixis. If any currency conversion shall be required in
connection with any royalty payment under this Agreement, such conversion shall
be made based on the exchange rate used by Wyeth for public financial accounting
purposes in accordance with GAAP. If Wyeth is prevented from paying Exelixis any
royalties in a given country because the local currency is blocked and cannot be
removed from the country, then Wyeth shall promptly pay Exelixis in the local
currency by deposit in a local bank designated by Exelixis, to the extent
permitted by local law.

4.8 Withholding of Taxes. All payments under this Agreement will be made without
any deduction or withholding for or on account of any tax unless such deduction
or withholding is required by applicable laws or regulations. If Wyeth is so
required to deduct or withhold, Wyeth will: (a) promptly notify Exelixis of such
requirement; (b) pay to the relevant authorities the full amount required to be
deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Exelixis; and (c) promptly forward to Exelixis an official
receipt (or certified copy) or other documentation reasonably acceptable to
Exelixis evidencing such payment to such authorities.

4.9 Late Payments. Any amounts not paid by Wyeth when due under this Agreement
shall be subject to interest from and including the date payment is due through
and including the date upon which Exelixis has received payment at a rate equal
to the sum of [ * ] plus the prime rate of interest quoted in the Money Rates
section of The Wall Street Journal, Western Edition, calculated daily on the
basis of a 365-day year, or similar reputable data source, or, if lower, the
highest rate permitted under applicable law (“Interest”).

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16



--------------------------------------------------------------------------------

4.10 Records and Audit. During the term of this Agreement and for a period of [
* ] thereafter, Wyeth shall keep complete and accurate records pertaining to the
development, manufacture, use, sale or other disposition of the Agreement
Products, in sufficient detail to permit Exelixis to confirm the accuracy of all
payments due hereunder. Exelixis shall have the right to cause an independent,
certified public accountant to audit such records to confirm the accuracy of
Wyeth’s payments; provided, however, that such auditor shall not disclose
Wyeth’s confidential information to Exelixis, except to the extent such
disclosure is necessary to verify the payments due under this Agreement; and
provided further that Wyeth may require such public accountant to sign a
standard non-disclosure agreement before providing such public accountant access
to Wyeth’s records. If such public accountant concludes that additional amounts
were due to Exelixis, Wyeth shall pay to Exelixis the additional amounts within
[ * ] of the date Wyeth receives such public accountant’s written report, plus
Interest during the period from the time the applicable payment was due until
paid in full. If Wyeth disputes in good faith the accountant’s conclusion, it
shall notify Exelixis within such [ * ] period, and the Parties shall work
diligently and in good faith to resolve such dispute as soon as possible. If
such underpayment exceeds [ * ] of the amounts that were paid to Exelixis during
the audited period, Wyeth also shall reimburse Exelixis for the out-of-pocket
expenses incurred in conducting the audit. Exelixis shall not reveal to such
public accountant the conditions under which the audit expenses are to be
reimbursed hereunder. If such accounting firm correctly concludes that Wyeth
overpaid Exelixis, Wyeth shall credit such overpayment against subsequent
payments owed to Exelixis. No interest shall be due Wyeth on such overpayment.
The terms of this Section 4.10 shall survive any termination or expiration of
this Agreement for a period of [ * ].

4.11 No Additional Diligence Obligations. Exelixis acknowledges and agrees that
nothing in this Agreement (including any exhibits or attachments hereto) shall
be construed as representing an estimate or projection of either: (a) the stage
of development to be achieved by any Product, or the number of Products that
will or may be successfully developed or Commercialized; or (b) anticipated
sales or the actual value of any Product. WYETH MAKES NO REPRESENTATION OR
WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY
DEVELOP OR COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT ANY SUCH
PRODUCT WILL ACHIEVE ANY PARTICULAR SALES LEVEL, OR THAT, EXCEPT AS EXPRESSLY
AGREED, WYETH WILL DEVOTE ANY LEVEL OF DILIGENCE OR RESOURCES TO COMMERCIALIZING
ANY SUCH PRODUCT. Notwithstanding anything to the contrary, nothing in this
Section 4.11 shall be interpreted as diminishing Wyeth’s obligations pursuant to
Section 3.1.

5. CONFIDENTIALITY

5.1 Nondisclosure of Confidential Information. For all purposes hereunder,
“Confidential Information” shall mean all Information disclosed by one Party to
the other Party pursuant to this Agreement. Without limiting the foregoing,
Confidential Information of a Party is hereby deemed to include any and all
Information disclosed by such Party to the other Party pursuant to the Wyeth
Non-Disclosure Agreement, the Confidential Information of Exelixis is hereby
deemed to include all Information disclosed to Wyeth by Exelixis’ wholly-owned

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17



--------------------------------------------------------------------------------

subsidiary X-Ceptor Therapeutics, Inc. (“X-Ceptor”) pursuant to the X-Ceptor
Non-Disclosure Agreement, and (iii) the Confidential Information of Wyeth is
hereby deemed to include all Information disclosed to X-Ceptor by Wyeth pursuant
to the X-Ceptor Non-Disclosure Agreement. During [ * ] thereafter, a Party
receiving such item of Confidential Information of the other Party will:
(a) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary information of similar kind and value (but
at a minimum each Party shall use reasonable efforts); (b) not disclose such
item of Confidential Information to any Third Party without prior written
consent of the other Party: and (c) not use the other Party’s Confidential
Information for any purpose except those permitted by this Agreement.

5.2 Exceptions. The obligations in Section 5.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder;

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential;

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
Confidential Information of the disclosing Party.

5.3 Authorized Disclosure. Each Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances:

(a) Filing or prosecuting Patents relating to Licensed Compounds or Products;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Responding to a valid order of a court or other governmental body of the
United States or a foreign country, or any political subdivision thereof;
provided, however, that the responding Party shall first have given notice to
the other Party and shall have made a reasonable effort to obtain a protective
order requiring that the Confidential Information so disclosed be used only for
the purposes for which the order was issued;

(e) Complying with applicable law and governmental regulations, including

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

18



--------------------------------------------------------------------------------

securities law, and the rules and regulations of the U.S. Securities and
Exchange Commission, the New York Stock Exchange, the NASDAQ Stock Market, and
their respective foreign equivalents, provided that the Party making such
disclosure takes all reasonable actions necessary to obtain confidential
treatment of economic and trade secret information; and

(f) Disclosure, in connection with the performance of this Agreement, to
Affiliates, sublicensees, research collaborators, employees, consultants, or
agents, each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 5.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to investment bankers, investors, and potential investors, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 5.

Without limiting either Party’s obligations pursuant to this Article 5, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information except as permitted hereunder.

5.4 Press Releases. Except for such disclosure as is deemed necessary, in the
reasonable judgment of a Party to comply with applicable law and governmental
regulations, no announcement, news release, public statement, publication or
presentation relating to the existence of this Agreement, or the terms hereof or
thereof, will be made without the other Party’s prior written approval. If
either Party desires to make a public announcement (e.g. press release)
concerning the terms of this Agreement or the activities hereunder, such Party
shall give reasonable advance notice of the proposed text of such announcement
to the other Party for its review and approval prior to announcement. The
Parties agree that they will coordinate an initial announcement or press release
relating to the existence of this Agreement, which shall be in the form of such
press release attached to this Agreement as Exhibit 5.4.

5.5 Scientific Publications. Wyeth shall not publish or present the results of
studies carried out under this Agreement which contain the Confidential
Information of Exelixis without the opportunity for prior review by Exelixis.
Subject to Section 5.3, Wyeth agrees to provide Exelixis the opportunity to
review any proposed abstracts, manuscripts or presentations (including verbal
presentations) which relate to Products and contain the Confidential Information
of Exelixis at least thirty (30) days prior to its intended submission for
publication and agrees to revise such proposed publication to take into account
all reasonable comments provided by Exelixis within such thirty-day period.

6. INTELLECTUAL PROPERTY

6.1 Ownership of Inventions. Each Party shall own any all right, title and
interest in and to inventions made solely by its employees, agents or
independent contractors in their activities hereunder, and any Patents claiming
or disclosing such inventions. Inventions hereunder made jointly by employees,
agents or independent contractors of each Party in the course of performing
under this Agreement, and any intellectual rights in such joint inventions,
including Patents claiming or disclosing such joint inventions (“Joint Patent
Rights”), shall be owned jointly by the Parties in accordance with the joint
ownership interests of co-inventors under U.S. patent laws. Inventorship shall
be determined in accordance with U.S. patent laws.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

19



--------------------------------------------------------------------------------

6.2 Patent Prosecution, Maintenance and Enforcement.

(a) Patent Prosecution and Maintenance.

(i) Licensed Compound Patent Rights. Exelixis shall use Commercially Reasonable
Efforts to prepare, file, prosecute and maintain (including conducting any
interferences, reexaminations, reissues, oppositions, or requests for patent
term extension relating thereto), throughout the world, all of the Licensed
Compound Patent Rights; provided, however, that Exelixis shall give Wyeth before
filing a reasonable opportunity to review and comment upon the text of any
applications for Licensed Compound Patent Rights Covering Licensed Compounds or
any Agreement Product, or any method of making or using any of the foregoing [ *
].

(ii) Wyeth Patent Rights. Wyeth will prosecute and maintain the Wyeth Patent
Rights in its sole discretion. Wyeth shall have no obligation to prosecute or
maintain any Patent right.

(b) Joint Patents Rights. The Parties shall mutually determine which Party shall
be responsible for obtaining, prosecuting and/or maintaining Joint Patent
Rights, in appropriate countries throughout the world. The prosecuting Party
shall consult with the other Party as to the preparation, filing, prosecution
and maintenance of such Joint Patent Rights reasonably prior to any deadline or
action with the U.S. Patent & Trademark Office or any foreign patent office, and
shall furnish to the other Party copies of all relevant documents reasonably in
advance of such consultation. Exelixis and Wyeth shall share equally the costs
for filing, prosecuting and/or maintaining such Joint Patent Rights throughout
the world; provided, however, that either Party may decline to bear its share of
the costs and expenses to file, prosecute and/or maintain any particular Joint
Patent Right in one or more countries. In that case the other Party may
undertake the responsibility for filing, prosecuting and/or maintaining such
Joint Patent Right at its own expense, and if it does so, the declining Party
shall assign to the other Party all its right, title and interest to any such
Joint Patent Right(s), and, upon such assignment, such Joint Patent Right(s)
shall become the sole property of other Party.

(c) Enforcement of Patent Rights. If either Party becomes aware of a suspected
infringement of Licensed Compound Patent Rights or Joint Patent Rights through
the development, manufacture or sale of an Agreement Product by a Third Party,
such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. Wyeth shall have the first right, but
shall not be obligated, to bring an infringement action against such Third Party
at its own expense and by counsel of its own choice, and Exelixis shall have the
right to participate in such action, at its own expense and by counsel of its
own choice. If Wyeth fails to bring such an action or proceeding prior to the
earlier of (a) [ * ] following Wyeth’s receipt of notice of alleged infringement
or (b) [ * ] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions (the “Filing Deadline”), provided
that Wyeth has received notice of the alleged infringement at least [ * ] prior
to the Filing Deadline, Exelixis shall have the right to bring and control any
such action, at its own expense and by counsel of its

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20



--------------------------------------------------------------------------------

own choice, and Wyeth shall have the right to be represented in any such action,
at its own expense and by counsel of its own choice. If a Party brings an
infringement action pursuant to this Section 6.2(c), the other Party will
reasonably assist the enforcing Party (at the enforcing Party’s expense) in such
actions or proceedings if so requested, and will lend its name to such actions
or proceedings if required by law in order for the enforcing Party to bring such
action. Neither Party shall have the right to settle any patent infringement
litigation under this Section 6.2(c) in a manner that diminishes the rights or
interests of the other Party without the prior written consent of such other
Party, such consent not to be unreasonably withheld or delayed. Except as
otherwise agreed to by the Parties as part of a cost sharing arrangement, any
recovery realized as a result of such litigation, after reimbursement of any
litigation expenses of Wyeth and Exelixis, shall be [ * ], except that [ * ],
shall be [ * ].

6.3 Third Party Infringement.

(a) Infringement of Third Party Patents. If the Development, manufacture, use,
sale, import, export or Commercialization of any Licensed Compound or Products,
or the practice of any Licensed Compound Patent Right or Joint Patent Right
(collectively, the “Licensed Activities”) by Wyeth or any of its Affiliates or
Sublicensees is alleged by a Third Party to infringe a Third Party’s Patent or
other intellectual property right, the Party becoming aware of such allegation
shall promptly notify the other Party. Additionally, if either Party determines
that, based upon the review of a Third Party’s Patent or other intellectual
property rights, it may be desirable to obtain a license from such Third Party
with respect thereto so as to avoid any potential suit between either Party and
such Third Party with regard to Licensed Activities, such Party shall promptly
notify the other Party of such determination and initiate discussions with the
other Party to determine whether such license is desirable; provided, however,
that neither Party shall be obligated to obtain any such license.

(b) Wyeth Option to Negotiate. Subject to Section 6.3(c), in the event that a
Party, pursuant to Section 6.3(a), notifies the other Party that it has
determined that, in order for Wyeth, its Affiliates or Sublicensees to [ * ], it
is necessary or desirable to obtain a license under one or more patents or
patent applications or other intellectual property rights owned or controlled by
a Third Party (collectively, “Third Party IP Rights”), Wyeth shall have the
first right, but not the obligation, to negotiate and enter into an agreement
with such Third Party, whereby Wyeth is granted a license under such Third Party
IP Rights permitting Wyeth, its Affiliates and Sublicensees to practice such
Third Party IP Rights in connection with the Licensed Activities and the
performance of any of its obligations or the exercise of any of its rights under
this Agreement. The royalties payable under any such agreement with a Third
Party shall [ * ].

(c) Third Party Infringement Suit. If a Third Party sues Wyeth or any of Wyeth’s
Affiliates or Sublicensees (each Person so sued referred to herein as a “Sued
Party”) or Exelixis, alleging that the Licensed Activities of Wyeth or any of
Wyeth’s Affiliates or Sublicensees pursuant to this Agreement infringe or will
infringe such Third Party’s Patent, then, upon Wyeth’s request and in connection
with the Sued Party’s defense of any such Third Party infringement suit,
Exelixis shall provide reasonable assistance to the Sued Party for such defense
at the Sued Party’s reasonable expense. Subject to Exelixis’ indemnification
obligations pursuant to Section 8.1, Wyeth shall be solely responsible for the
defense of any such suit

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21



--------------------------------------------------------------------------------

including payment of any expenses incurred in defending against any such suit
and payment of any damages or other awards that may result therefrom.
Notwithstanding any provision of this Section 6.3(c) to the contrary, Wyeth
shall not enter into any settlement of any claim described in this
Section 6.3(c) that negatively impacts Exelixis’ rights or interests without
Exelixis’ prior written consent, which consent shall not be unreasonably
withheld or delayed.

6.4 Patent Certifications. Each Party shall promptly give written notice to the
other Party of any certification filed pursuant to 21 U.S.C. § 355(b)(2)(A) or §
355(j)(2)(A)(vii) (or any amendment or successor statute thereto) of which it
becomes aware claiming that any Licensed Compound Patent Right or Joint Patent
Right Covering the composition of matter or method of use of any Licensed
Compound or Product is invalid or that infringement will not arise from a Third
Party conducting a Licensed Activity.

7. REPRESENTATIONS AND WARRANTIES

7.1 Mutual Warranties. Each Party represents and warrants to the other Party
that: (a) it has the authority and right to enter into and perform this
Agreement; (b) this Agreement is a legal and valid obligation binding upon it
and is enforceable in accordance with its terms, subject to applicable
limitations on such enforcement based on bankruptcy laws and other debtors’
rights; and (c) its execution, delivery and performance of this Agreement will
not conflict in any material fashion with the terms of any other agreement or
instrument to which it is or becomes a party or by which it is or becomes bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it.

7.2 Exelixis Warranties. Exelixis, hereby represents and warrants to Wyeth that:

(a) as of the Effective Date, the Licensed Compound Patent Rights and the
Licensed Compound Know-How are existing and, to the best of its Knowledge as of
the Effective Date, are not invalid or unenforceable, in whole or in part;

(b) it has the full right, power and authority to grant all of the licenses
granted to Wyeth under this Agreement;

(c) as of the Effective Date, no Third Party has any right, title or interest in
or to any of the Licensed Compound Patent Rights, Licensed Compound Know-How or
any of Exelixis’ interest in the Joint Patent Rights to the extent that any of
the foregoing in this Section 7.2(c) cover any Licensed Compounds or Product,
with respect to which Wyeth has been granted a license hereunder;

(d) it is the sole and exclusive owner of the Licensed Compound Patent Rights
and the Licensed Compound Know-How existing as of the Effective Date, all of
which are free and clear of any liens, charges, encumbrances and rights of any
Third Party, contingent or otherwise;

(e) as of the Effective Date, no Licensed Compound Patent Right and, to the best
of its Knowledge, no portion of the Licensed Compound Know-How existing as of
the Effective Date and relating to any Existing Compound is subject to any
funding agreement with any government or government agency;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

22



--------------------------------------------------------------------------------

(f) to the best of its Knowledge as of the Effective Date, the practice of the
Licensed Compound Patent Rights and the use of the Licensed Compound Know-How
each do not infringe any issued patents owned or possessed by any Third Party;

(g) to the best of its Knowledge as of the Effective Date, the practice of the
Licensed Compound Patent Rights and the use of the Licensed Compound Know-How
each do not infringe any claims contained in any pending Third Party patent
applications that, if issued, would cover the research, Development,
manufacture, use, sale, importation or Commercialization of any Existing
Compound or Exelixis Scaffold;

(h) to the best of its Knowledge as of the Effective Date, there are no claims,
judgments or settlements against or owed by Exelixis or any of its Affiliates
(whether existing, pending or threatened), in either case relating to the
Licensed Compound Patent Rights or the Licensed Compound Know-How;

(i) during the Term it will [ * ], and that, to the best of Exelixis’ Knowledge
as of the Effective Date, [ * ];

(j) as of the Effective Date, there are no [ * ], and Exelixis covenants that it
shall not [ * ];

(k) as of the Effective Date, other than (i) the Patents and other intellectual
property rights licensed to Wyeth under this Agreement, (ii) the Additional
Patent Rights, and (iii) the Additional Know-How, Exelixis and its Affiliates do
not Control any Patents or other intellectual property rights that are [ * ];
and

(l) to the best of Exelixis’ Knowledge as of the Effective Date, other than the
Patents listed in Exhibit 1.38, there are no other Patents that are Controlled
by Exelixis or its Affiliates that [ * ].

(m) to the best of Exelixis’ Knowledge as of the Effective Date, there is no [ *
] which indicates that there may be [ * ].

Notwithstanding anything to the contrary, Exelixis will not be in breach of any
representations or warranty made pursuant to this Section 7.2 to the extent that
Exelixis can demonstrate that Wyeth had, as of or prior to the Effective Date,
Knowledge of such breach.

7.3 No Additional Representations.

(a) Exelixis, its Affiliates, and its and their directors, officers, employees,
agents or contractors shall not have or be subject to any liability to Wyeth or
any Third Party resulting from the provision to Wyeth, or Wyeth’s use of, any
such information, documents or material made available to Wyeth in any “data
rooms”, management presentations or in any other form in expectation of the
transactions contemplated hereby, except to the extent such information,
documents or materials are covered by the representations or warranties of
Exelixis expressly set forth in this Article 7, provided that all such
information, documents or material be made available in their original state,
without redaction or alteration.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

23



--------------------------------------------------------------------------------

(b) Except as expressly set forth in the representations and warranties set
forth in Sections 7.1 and 7.2 of this Agreement: (i) there are no
representations or warranties by either Party of any kind, express or implied,
with respect to Licensed Compounds (including its research, Development,
manufacture or Commercialization); and (ii) EXELIXIS NEITHER MAKES OR EXTENDS
ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, INCLUDING ANY EXPRESS
OR IMPLIED WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE
OR USE OF ANY LICENSED COMPOUND OR PRODUCT OR ANY REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

8. INDEMNIFICATION

8.1 Exelixis. Exelixis shall indemnify, defend and hold harmless Wyeth, its
Affiliates, and their respective directors, officers and employees (each a
“Wyeth Indemnitee”) from and against any and all liabilities, damages, losses,
costs or expenses (including attorneys’ and professional fees and other expenses
of litigation and/or arbitration) (“Liabilities”) resulting from any claim, suit
or proceeding made or brought by a Third Party against a Wyeth Indemnitee to the
extent arising from or occurring as a result of [ * ]. Notwithstanding any
provision of this Section 8.1 to the contrary, Exelixis shall have no obligation
to indemnify, defend or hold harmless any Wyeth Indemnitee with respect to any
Liability to the extent that: [ * ].

8.2 Wyeth. Wyeth shall indemnify, defend and hold harmless Exelixis, its
Affiliates, and their respective directors, officers and employees (each an
“Exelixis Indemnitee”) from and against any and all Liabilities resulting from
any claim, suit or proceeding made or brought by a Third Party against an
Exelixis Indemnitee to the extent arising from or occurring as a result of: [ *
]. Notwithstanding any provision of this Section 8.2 to the contrary, Wyeth
shall have no obligation to indemnify, defend or hold harmless any Exelixis
Indemnitee with respect to any Liability to the extent that: [ * ].

8.3 Procedure. In the event that a Party indemnified hereunder (an “Indemnitee”)
intends to claim indemnification under this Article 8, such Indemnitee shall
promptly notify the other Party (the “Indemnitor”) in writing of such alleged
Liability. The Indemnitor shall have the sole right to control the defense and
settlement thereof. The Indemnitee shall cooperate with the Indemnitor and its
legal representatives in the investigation of any action, claim or liability
covered by this Article 8. The Indemnitee shall not, except at its own cost and
risk, voluntarily make any payment or incur any expense with respect to any
claim or suit without the prior written consent of the Indemnitor, which the
Indemnitor shall not be required to give. The Indemnitor shall not be required
to provide indemnification with respect to a Liability the defense of which is
prejudiced by the failure to give notice by the Indemnitee or the failure of the
Indemnitee to cooperate with the Indemnitor or where the Indemnitee settles or
compromises a Liability without the written consent of the Indemnitor. Each
Party shall cooperate with the other Party in resolving any claim or Liability
with respect to which one Party is obligated to indemnify the other under this
Agreement, including by making commercially reasonable efforts to mitigate or
resolve any such claim or Liability.

8.4 Limitations on Liability. NOTWITHSTANDING ANY PROVISION HEREIN, A PARTY
SHALL IN NO EVENT BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES, OFFICERS,
DIRECTORS,

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

24



--------------------------------------------------------------------------------

EMPLOYEES, STOCKHOLDERS, AGENTS OR REPRESENTATIVES FOR ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS, LOSS OF USE, DAMAGE
TO GOODWILL OR LOSS OF BUSINESS), UNLESS SUCH DAMAGES: (a) ARE OWED UNDER THE
LIABLE PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 8; (b) ARISE FROM A
BREACH OF ARTICLE 5; OR (c) ARE DUE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE LIABLE PARTY.

8.5 Insurance. During the Term, each Party shall maintain commercial general
liability insurance including products liability and contractual liability
coverage for up to [ * ] to cover any loss caused by its negligence or willful
misconduct. This insurance coverage shall be procured from carriers having an
A.M. Best rating of A-VII or better.

9. TERM AND TERMINATION

9.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the expiration of all Wyeth’s payment obligations under this
Agreement, unless earlier terminated pursuant to Section 9.2 or 9.3.

9.2 Termination by Wyeth. At any time following the [ * ] following the
Effective Date, Wyeth may in its sole discretion terminate this Agreement, in
whole, at any time, for any reason or for no reason upon not less than [ * ]
advance notice to Exelixis.

9.3 Material Breach. If any Party commits a Material Breach of this Agreement
and such Material Breach has continued for [ * ] after written notice thereof
was provided to the breaching Party by the non-breaching Party, the
non-breaching Party may terminate this Agreement. Any termination shall become
effective at the end of such [ * ] period unless the breaching Party has cured
any such breach prior to the expiration of the [ * ] period.

9.4 Effect of Termination or Expiration.

(a) Upon termination of this Agreement by Wyeth pursuant to Section 9.2:

(i) all rights under the licenses granted under Section 2.1 shall automatically
terminate and revert to Exelixis;

(ii) Wyeth shall not, for a period of [ * ] following such termination, make,
have made, use, sell, have sold, offer for sale and import any Uncovered
Product;

(iii) Wyeth shall, and it hereby does, grant to Exelixis a worldwide, license,
with the right to sublicense, under the Wyeth Know-How and Wyeth Patent Rights
and Wyeth’s interest in the Joint Patent Rights, solely to make, have made, use,
sell, have sold, offer for sale and import any Product [ * ] that [ * ] and any
Licensed Compound contained in any such Product. Any license granted to Exelixis
under this Section 9.4(a)(iii) shall be: (a) Exclusive with respect to the
composition of matter of any such Licensed Compound; (b) non-exclusive in all
other respects; and (c) subject to royalties payable by Exelixis to Wyeth of [ *
] of Applicable Net Sales;

(iv) Notwithstanding the Exclusive rights granted to Exelixis in
Section 9.4(a)(iii) with respect to Licensed Compounds, Wyeth retains the right
under the Wyeth

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25



--------------------------------------------------------------------------------

Patent Rights, the Wyeth Know-How and Wyeth’s interest in the Joint Patent
Rights to make, have made, use, and test any Licensed Compound covered by the
rights granted in Section 9.4(a)(iii) for Wyeth’s internal, self-funded research
purposes. For the avoidance of doubt, Wyeth retains no right to sell, offer for
sale or have sold or to make, have made or use for non-research purposes any
Licensed Compound; and

(v) Wyeth shall: (A) to the extent available, transfer and assign to Exelixis
all of Wyeth’s right, title and interest in and to all INDs, NDAs, drug
dossiers, and Regulatory Approvals with respect to each Product for which
Exelixis acquires a license pursuant to Section 9.4(a)(iii); and (B) to the
extent not contained in an IND or NDA for a Product for which Exelixis acquires
a license pursuant to Section 9.4(a)(iii), transfer to Exelixis the following
information relating to each Licensed Compound for which Exelixis acquires a
license pursuant to Section 9.4(a)(iii), to the extent available: [ * ].

Except as expressly provided in this Section 9.4(a), no provision of this
Agreement shall be construed to grant any express or implied license or other
right to Exelixis with regard to any Patent, Regulatory Approval or other
intellectual property right Controlled by Wyeth or any Wyeth Affiliate. The
rights provided to Exelixis under this Section 9.4(a) shall be Exelixis’ sole
and exclusive remedy for Wyeth’s termination of this Agreement pursuant to
Section 9.2.

(b) If Exelixis is entitled to terminate this Agreement pursuant to Section 9.3,
Exelixis may elect, in its sole discretion:

(i) to terminate this Agreement, in which case, all rights under the licenses
granted in Section 2.1 shall automatically terminate and revert to Exelixis and
Exelixis shall be entitled to such damages and other remedies as it may have as
a result of the Material Breach by Exelixis; or

(ii) to terminate this Agreement and accept as its sole and exclusive remedies
for Wyeth’s breach of this Agreement, other than Wyeth’s breach of its payment
obligations pursuant to Article 4 or its confidentiality obligations pursuant to
Article 5, the following:

(1) all rights under the licenses granted under Section 2.1 shall automatically
terminate and revert to Exelixis;

(2) Wyeth shall not at any time following such termination, make, have made,
use, sell, have sold, offer for sale and import any Uncovered Product;

(3) Wyeth shall, and it hereby does, grant to Exelixis a worldwide, license,
with the right to sublicense, under the Wyeth Know-How and Wyeth Patent Rights
and Wyeth’s interest in the Joint Patent Rights, solely to make, have made, use,
sell, have sold, offer for sale and import any Product [ * ] that [ * ] and any
Licensed Compound contained in any such Product. Any license granted to Exelixis
under this Section 9.4(b)(ii)(3) shall be: (A) Exclusive with respect the
composition of matter of any such Licensed Compound, and (B) non-exclusive in
all other respects;

(4) Notwithstanding the Exclusive rights granted to Exelixis in

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26



--------------------------------------------------------------------------------

Section 9.4(b)(ii)(3) with respect to Licensed Compounds, Wyeth retains the
right under the Wyeth Patent Rights, the Wyeth Know-How and Wyeth’s interest in
the Joint Patent Rights to make, have made, use, and test any Licensed Compound
covered by the rights granted in Section 9.4(b)(ii)(3) for Wyeth’s internal,
self-funded research purposes. For the avoidance of doubt, Wyeth retains no
right to sell, offer for sale or have sold or to make, have made or use for
non-research purposes any Licensed Compound; and

(5) Wyeth shall: (A) to the extent available, transfer and assign to Exelixis
all of Wyeth’s right, title and interest in and to all INDs, NDAs, drug
dossiers, and Regulatory Approvals with respect to each Product for which
Exelixis acquires a license pursuant to Section 9.4(b)(ii)(3); and (B) to the
extent not contained in an IND or NDA for a Product for which Exelixis acquires
a license pursuant to Section 9.4(b)(ii)(3), transfer to Exelixis the following
information relating to each Licensed Compound for which Exelixis acquires a
license pursuant to Section 9.4(b)(ii)(3), to the extent available: [ * ].

Except as expressly provided in this Section 9.4(b), no provision of this
Agreement shall be construed to grant any express or implied license or other
right to Exelixis with regard to any Patent, Regulatory Approval or other
intellectual property right Controlled by Wyeth or any Wyeth Affiliate.

(c) If Wyeth is entitled to terminate this Agreement pursuant to Section 9.3,
Wyeth may elect, in its sole discretion:

(i) to terminate this Agreement, in which case, all rights under the licenses
granted in Section 2.1 shall automatically terminate and revert to Exelixis and
Wyeth shall be entitled to such damages and other remedies as it may have as a
result of the Material Breach by Exelixis; or

(ii) to convert its license under Section 2.1 to a permanent and irrevocable
license subject only to Wyeth’s continuing obligation to pay royalties to
Exelixis at the rates and as provided in Article 4 but not beyond the date on
which Wyeth’s royalty payment obligations would otherwise expire, on a
country-by-country basis, pursuant to Section 4.5, provided that Wyeth shall be
entitled to set off up to [ * ] of its continuing royalty obligations against [
* ], and further provided that [ * ].

(d) Termination or expiration of this Agreement for any reason shall not release
either Party hereto from any liability which, at the time of such termination or
expiration, has already accrued to the other Party or which is attributable to a
period prior to such termination or expiration or preclude either Party from
pursuing any rights and remedies it may have hereunder or at law or in equity
with respect to any breach of, or default under, this Agreement. It is
understood and agreed that monetary damages may not be a sufficient remedy for
any breach of this Agreement and that the non-breaching Party may be entitled to
specific performance as a partial remedy for any such breach.

9.5 Survival. The following provisions of this Agreement shall survive
expiration or termination of this Agreement for any reason: [ * ].

9.6 Right to Publish Findings. Notwithstanding any provision of this Article 9
to

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27



--------------------------------------------------------------------------------

the contrary, and subject to the provisions of Section 5.5, Wyeth reserves the
right to publish and present the results of [ * ] for a period of [ * ]
following termination of this Agreement; provided, however, that in any event
Wyeth agrees to provide Exelixis the opportunity to review any proposed
abstracts, manuscripts or presentations (including verbal presentations) which
contain such results at least [ * ] days prior to its intended submission for
publication and agrees to revise such proposed publication to take into account
all reasonable comments provided by Exelixis within such thirty-day period
and/or to delay such publication for up to [ * ] days if needed to secure any
additional Patent protection with respect to any Licensed Compound licensed to
Exelixis under Section 9.4(a)(iii) or 9.4(b)(ii)(3).

10. MISCELLANEOUS

10.1 Dispute Resolution. In the event of any controversy or claim arising out
of, relating to or in connection with any provision of the Agreement (except as
described in Section 10.3), the Parties shall try to settle their differences
amicably between themselves first, by referring the disputed matter to the CEO
of Exelixis and the President – Wyeth Pharmaceuticals of Wyeth or their
designees. Either Party may initiate such informal dispute resolution by sending
written notice of the dispute to the other Party, and, within [ * ] after such
notice, such officers of the Parties shall meet for attempted resolution by good
faith negotiations. If such officers are unable to resolve such dispute within
thirty [ * ] of their first meeting for such negotiations, either Party may seek
to have such dispute resolved in any United States federal or state court of
competent jurisdiction and appropriate venue.

10.2 Governing Law. Resolution of all disputes arising out of or related to the
Agreement or the performance, enforcement, breach or termination of the
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of Delaware, without regard to conflicts
of law rules applying a different law.

10.3 Patents and Trademarks. Notwithstanding anything to the contrary in this
Agreement, any dispute, controversy or claim relating to the scope, validity,
enforceability or infringement of any Patent rights covering the manufacture,
use or sale of any Product or of any trademark rights related to any Product
shall be submitted to a court of competent jurisdiction in the territory in
which such Patent or trademark rights were granted or arose.

10.4 365(n) of Bankruptcy Code. All rights and licenses now or hereafter granted
under or pursuant to any Section of this Agreement, including Section 2.1
hereof, are rights to “intellectual property” (as defined in Section 101(35A) of
Title 11 of the United States Code, as amended (such Title 11, the “Bankruptcy
Code”)). Exelixis agrees not to interfere with Wyeth’s and Affiliates of Wyeth’s
exercise of rights and licenses to intellectual property licensed hereunder and
embodiments thereof in accordance with this Agreement and agrees to use
Commercially Reasonable Efforts to assist Wyeth and Affiliates of Wyeth to
obtain such intellectual property and embodiments thereof in the possession or
control of Third Parties as reasonably necessary or desirable for Wyeth or
Affiliates of Wyeth to exercise such rights and licenses in accordance with this
Agreement. The Parties hereto acknowledge and agree that [ * ] do not [ * ].

10.5 Entire Agreement; Amendments. This Agreement sets forth the complete, final

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28



--------------------------------------------------------------------------------

and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party. The Parties hereby agree to terminate the Wyeth Non-Disclosure
Agreement by mutual consent, and to have this Agreement supersede such Wyeth
Non-Disclosure Agreement.

10.6 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Exelixis or Wyeth from time to time. Each Party agrees that it will not export,
directly or indirectly, any technical information acquired from the other Party
under this Agreement or any products using such technical information to a
location or in a manner that at the time of export requires an export license or
other governmental approval, without first obtaining the written consent to do
so from the appropriate agency or other governmental entity.

10.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe. The payment of invoices due and
owing hereunder shall in no event be delayed by the payer because of a force
majeure affecting the payer.

10.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

For Exelixis:      Exelixis, Inc.      170 Harbor Way      P.O. Box 511     
South San Francisco, CA 94083      Attention: SVP, Patents and Licensing

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29



--------------------------------------------------------------------------------

With a copy to:      Cooley Godward LLP      Five Palo Alto Square      3000 El
Camino Real      Palo Alto, CA 94306      Attention: Robert L. Jones, Esq. For
Wyeth:      Wyeth Pharmaceuticals      500 Arcola Road      Collegeville,
Pennsylvania 19426      Attn: Senior Vice President, Corporate Business
Development with a copy to:      Wyeth      5 Giralda Farms      Madison, New
Jersey 07940      Attn: Executive Vice President and General Counsel

10.9 Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Agreement Products.

10.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except a Party may make such an assignment without the other Party’s consent to
an Affiliate or to a Third Party successor to substantially all of the business
of such Party to which this Agreement relates, whether in a merger, sale of
stock, sale of assets or other transaction; provided that any such permitted
successor or assignee of rights and/or obligations hereunder is obligated, by
reason of operation of law or pursuant to a written agreement with the other
Party, to assume performance of this Agreement or such rights and/or
obligations; and provided, further, that if assigned to an Affiliate, the
assigning Party shall remain jointly and severally responsible for the
performance of this Agreement by such Affiliate. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 10.10 shall
be null and void and of no legal effect.

10.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

10.12 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

10.13 Severability. If any one (1) or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30



--------------------------------------------------------------------------------

10.14 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

10.15 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the singular will include the plural, the plural the
singular, the use of any gender will be applicable to all genders, and the word
“or” are used in the inclusive sense. When used in this Agreement, “including”
means “including without limitation”. References to either Party include the
successors and permitted assigns of that Party. The headings of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The Parties have each consulted counsel of their
choice regarding this Agreement, and, accordingly, no provisions of this
Agreement will be construed against either Party on the basis that the Party
drafted this Agreement or any provision thereof. If the terms of this Agreement
conflict with the terms of any Exhibit, then the terms of this Agreement shall
govern. The official text of this Agreement and any Exhibits hereto, any notice
given or accounts or statements required by this Agreement, and any dispute
proceeding related to or arising hereunder, shall be in English. In the event of
any dispute concerning the construction or meaning of this Agreement, reference
shall be made only to this Agreement as written in English and not to any other
translation into any other language.

10.16 Counterparts. This Agreement may be executed in two (2) counterparts, each
of which shall be an original and both of which shall constitute together the
same document. Counterparts may be signed and delivered by facsimile, each of
which shall be binding when received by the applicable Party.

Signature Page Follows

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelixis and Wyeth have executed this Agreement by their
respective duly authorized representatives as of the Effective Date.

 

EXELIXIS, INC. By:  

/s/ George A. Scangos, PhD

Name:   George A. Scangos Title:   President and Chief Executive Officer
X-CEPTOR THERAPEUTICS, INC. By:  

/s/ George A. Scangos, PhD

Name:   George A. Scangos Title:   President

WYETH

ACTING THROUGH ITS

WYETH PHARMACEUTICALS DIVISION By:  

/s/ Mark L. Lee

Name:   Mark L. Lee Title:   Senior VP, Business Development, and   Chief
Licensing Officer

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

32



--------------------------------------------------------------------------------

EXHIBIT 1.17

WYETH DEVELOPMENT TRACK BASELINE CRITERIA

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1.25

EXISTING COMPOUNDS

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.38

LICENSED COMPOUND PATENT RIGHTS

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

EXHIBIT 3.6

TECHNOLOGY TRANSFER

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

EXHIBIT 3.8

FORM OF ANNUAL REPORT

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 5.4

PRESS RELEASE

LOGO [g73166image002.jpg]

 

For Immediate Release       Contact:    Charles Butler    Director,    Corporate
Communications    Exelixis, Inc.    (650) 837-7277    cbutler@exelixis.com

Exelixis and Wyeth Sign License Agreement Related to

Novel Treatments for Metabolic and Liver Diseases

South San Francisco, CA – December 21, 2005 – Exelixis, Inc. (Nasdaq: EXEL)
today announced that it signed a license agreement with Wyeth Pharmaceuticals, a
division of Wyeth (NYSE: WYE) related to compounds targeting the farnesoid X
receptor (FXR), a nuclear hormone receptor implicated in a variety of metabolic
and liver disorders. Under the terms of the agreement, Exelixis will receive a
$10 million upfront payment and may also receive up to an additional $147.5
million in development and commercialization milestone payments as well as
royalties on the sale of products commercialized under the collaboration. Wyeth
will be responsible for all further preclinical and clinical development,
regulatory, manufacturing and commercialization activities for the compounds.

“This transaction with Wyeth is a further demonstration of the quality of our
drug discovery programs. It provides Exelixis with $10 million in near-term
capital to help support the ongoing development of our promising pipeline of
cancer therapies, and allows us to share in the future value of the FXR program
through milestones and royalties” said George A. Scangos, Ph.D., president and
chief executive officer of Exelixis. “Wyeth, with its strong commitment to
building a leading presence in metabolic diseases, is an ideal organization to
take on the development of the FXR program.” continued Scangos.

“This collaboration complements our growing pipeline and overall strategy of
discovering and developing new treatments for patients with abnormal lipid
metabolism that is associated with the development of cardiovascular and
metabolic diseases” said George P. Vlasuk, Ph.D., vice president of
cardiovascular and metabolic disease research at Wyeth Pharmaceuticals. “The
role of the FXR nuclear receptor in several key biochemical steps involved in
maintaining the balance of various lipids through the regulation of bile acid
synthesis makes it an attractive drug development target for several high need
clinical indications. We look forward to bringing this exciting class of FXR
modulators to the clinic in the near future”

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

About the Exelixis FXR Program

FXR is a member of the nuclear hormone receptor superfamily and functions as a
receptor for bile acids. Regulation of FXR with endogenous ligands, such as
chenodeoxycholic acid, leads to a series of transcriptional responses that
regulate triglyceride, cholesterol and bile acid metabolism. Exelixis has
developed a series of potent, selective synthetic FXR ligands that lower
triglycerides and improve the cholesterol profile in animal models of
dyslipidemia and atherosclerosis. Furthermore, in animal models of liver
disorders, these compounds are also highly effective in blocking disease
progression. The lead compounds have a very favorable pharmacokinetic and safety
profile. These data suggest that synthetic FXR ligands may be more promising
therapeutics for the therapy of metabolic syndrome and liver disease. The
license agreement with Wyeth covers several small-molecule compounds that have
been shown in preclinical studies to modulate the activity of FXR. Exelixis
gained rights to FXR through the acquisition of X-Ceptor Therapeutics, Inc. in
October 2004.

ABOUT EXELIXIS

Exelixis, Inc. is a biotechnology company dedicated to the discovery and
development of novel therapeutics that will potentially enhance the care and
lives of patients with cancer and other serious diseases. The company is
leveraging its fully integrated gene-to-drug platform to fuel the growth of its
proprietary drug pipeline. Exelixis’ development pipeline covers cancer and
metabolism and is comprised of the following compounds: XL119 (becatecarin), for
which a multinational Phase III clinical trial in bile duct tumor is ongoing and
which has been exclusively licensed to Helsinn Healthcare S.A. with rights to
reacquire commercial rights for North America; XL784, which is being advanced as
a treatment for renal disease and will enter Phase II early in 2006; XL999, an
anticancer compound, currently in Phase II clinical trials for a variety of
solid tumors; XL647, XL880, XL820, XL844 and XL184, anticancer compounds
currently in Phase I clinical trials; and multiple compounds in preclinical
development for diseases including cancer and various metabolic and
cardiovascular disorders. Exelixis has established broad corporate alliances
with major pharmaceutical and biotechnology companies including GlaxoSmithKline
(GSK) and Bristol-Myers Squibb Company. Pursuant to a product development and
commercialization agreement between Exelixis and GSK, GSK has the option, after
completion of Phase IIa clinical trials by Exelixis, to elect to develop a
certain number of compounds in Exelixis’ product pipeline, which may include
XL784 and the cancer compounds identified in this press release (other than
XL119), thus potentially triggering milestone payments and royalties from GSK
and co-promotion rights by Exelixis. For more information, please visit the
company’s web site at www.exelixis.com.

This press release contains forward-looking statements, including without
limitation all statements related to the discovery, development and
commercializing of therapies targeted against FXR under the license agreement as
well as related payments; the therapeutic and commercial potential of XL119,
XL784, XL647, XL999, XL880, XL820, XL844 and XL184, other compounds in the
Exelixis preclinical pipeline and its program in metabolic diseases. Words such
as “believes,” “anticipates,” “plans,” “expects,” “intends,” “will,” “slated,”
“goal” and

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

similar expressions are intended to identify forward-looking statements. These
forward-looking statements are based upon Exelixis’ current expectations.
Forward-looking statements involve risks and uncertainties. Exelixis’ actual
results and the timing of events could differ materially from those anticipated
in such forward-looking statements as a result of these risks and uncertainties,
which include, without limitation, the risk that products candidates that
appeared promising in early research do not demonstrate safety or efficacy in
clinical trials, the ability of the company to successfully conduct the clinical
trials for XL119, XL784, XL647, XL999, XL880, XL820, XL844 and XL184; the
ability of the company to advance additional preclinical compounds into clinical
development; the uncertainty of the FDA approval process; and the therapeutic
and commercial value of the company’s compounds. These and other risk factors
are discussed under “Risk Factors” and elsewhere in Exelixis’ quarterly report
on Form 10-Q for the quarter ended September 30, 2005 and other filings with the
Securities and Exchange Commission. Exelixis expressly disclaims any obligation
or undertaking to release publicly any updates or revisions to any
forward-looking statements contained herein to reflect any change in the
company’s expectations with regard thereto or any change in events, conditions
or circumstances on which any such statements are based.

Exelixis and the Exelixis logo are registered U.S. trademarks. Spectrum
Selective Kinase Inhibitor is a trademark of Exelixis, Inc.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3